                Case 2:18-mj-00152-EFB Document 65-2 Filed 02/21/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                                           for the
                                              Eastern    District of California
                 United States of America                    )
                            v.                               )
                      Omar Ameen                             )      Case No. 2:18-MJ-0152 EFB
                                                             )
                        Defendant                            )

                  SUBPOENA TO TESTIFY IN AN EXTRADITION PROCEEDING

To:     Twitter Inc.
        San Francisco, CA
        via - online legal
        request submission
        website
          YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
 below to testify in an extradition proceeding. When you arrive, you must remain at the court until the judge or a court
 officer allows you to leave.
                                                                    Courtroom No.:   8
 Place of Appearance: United States District Court
                                                                    Date and Time: 3/20/2019 1:30 p.m.
 Eastern District of California, Sacramento, CA
         You must also bring with you the following documents, electronically stored information, or objects (blank ifnot
applicable):

PLEASE SEE ATTACHMENT A


**In lieu of personal appearance please provide certified copies of the above requested records to Benjamin D.
Galloway, Office of the Federal Defender, 801 I Street, Third Floor, Sacramento, CA 95814 by March 13, 2019.

         (SEAL)              Please call the Attorney or Paralegal named below to find out if your presence will be
                             required once you deliver the above documents, electronically stored information,
                             and/or objects to court. Sometimes delivering the above to court before the scheduled
                             date will not reqwre you appear in court.
Date:
                                                                    CLERK OF COURT


                                                                                  Signature of Clerk or Deputy Clerk



The name, address, e-mail, and telephone number of the attorney representing (name of party)
____Omar Ameen_ , who requests this subpoena, are:
 Benjamin D. Galloway, Chief Assistant Federal Defender at Ben.Galloway@fd.org


               801 I Street, 3rd floor
               Sacramento, CA 95814
               916.498.5700
                    Case 2:18-mj-00152-EFB Document 65-2 Filed 02/21/19 Page 2 of 4


    Case No. 2:18-MJ-0152 EFB

                                                        PROOF OF SERVICE

            This subpoena for (name ofindividual and title, ifany)   --------------
                                                                      Twitter Inc.  ----------
    was received by me on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                       on (date)
                                                                                   ----------- ; or
            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness fees for one day's attendance, and the mileage allowed by law, in the amount of



1   My fees are $                            for travel and $                      for services, for a total of$   0.00


            I declare under penalty of perjury that this information is true.


    Date:
                                                                                      Server's signature



                                                                                    Printed name and title


                                                          801 I Street, 3rd floor
                                                          Sacramento, CA 95814
                                                                                      Server's address

    Additional information regarding attempted service, etc:
         Case 2:18-mj-00152-EFB Document 65-2 Filed 02/21/19 Page 3 of 4
U.S. v. OMAR AMEEN
2:18-MJ-0152-EFB                                    SUBPOENA ATTACHMENT A


Regarding the following Twitter handle: @FlagSunna.
The original Twitter post is in Arabic:




•       All contact and personal identifying information, including: full name, user identification
number, birth date, gender, contact e-mail addresses, locations, URLS, physical address
(including city, state, and zip code), telephone numbers, time zone, screen names, websites,
“bio” section, changes in usernames, linked accounts, and other personal identifiers;
•      All date and location information for this specific post;
•      All activity logs for the account, including the public content of those activities;
•      All profile information and information about the user's access and use of Twitter
applications;
•     Interaction with links across Twitter services, including links in Twitter emails and links
in Tweets that appear in other applications;
•      List of followers and people who follow this account;
•       “Log data,” including information such as IP address, browser type, operating system, the
referring web page, pages visited, location, mobile carrier, device information (including device
and application IDs), search terms, and cookie information.
•       All location information, including signup and current location, IP address and device
settings;
•      All IP logs, including all records of the IP addresses that logged into the account;
•      The length of service (including start date), the types of service utilized by the user, and
the means and source of any payments associated with the service (including any credit card or
bank account number);
•       Complaints against the account for violations of Twitter’s terms of service, actions taken
against the account;
•      All privacy settings and other account settings, including privacy settings for individual
Twitter posts and activities, and all records showing which Twitter users have been blocked by
the account;


                                                  1
         Case 2:18-mj-00152-EFB Document 65-2 Filed 02/21/19 Page 4 of 4
U.S. v. OMAR AMEEN
2:18-MJ-0152-EFB                                    SUBPOENA ATTACHMENT A
•      All cookie data and associated machines and accounts collected by Twitter for user's
account to include, but not limited to, browser information and MAC address if available and
other pages and groups where the user (or the associated user) is the creator.




                                               2
